[Cite as Black v. McKinley Twp., 2017-Ohio-7390.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

LAWRENCE BLACK                                         JUDGES:
                                                       Hon. Patricia A. Delaney, P.J.
        Petitioner                                     Hon. William B. Hoffman, J.
                                                       Hon. Earle E. Wise, Jr., J.
-vs-
                                                       Case No. 2017CA00133
TOWNSHIP OF MCKINLEY,
CITY OF CANTON
                                                       OPINION
        Respondents




CHARACTER OF PROCEEDING:                            Writ of Prohibition


JUDGMENT:                                           Dismissed

DATE OF JUDGMENT ENTRY:                             August 28, 2017

APPEARANCES:

For Petitioner                                      For Respondents

LAWRENCE BLACK, PRO SE                              NO APPEARANCE
1511 Maple Ave N.E.
Canton, Ohio 44705
Stark County, Case No. 2017CA00133                                                           2

Hoffman, J.


       {¶1}    Petitioner, Lawrence Black, has filed a “Notice.” The pleading is not in a

complaint or petition format. The notice does not contain any requested relief. The notice

reads in its entirety, “Notice to this Court of Appeals of Lawrence Black’s Peremptory Writ

of Prohibition. Judge Mary Falvey is forcing proceeding on Lawrence Black which was

filed first by Darla S. Hinderer, and letter was to Judge Falvey 12 Jul 17. Darla S. Hinderer

writting (sic) dismissed charges, Judge Falvey is attempting to try and convict.” (Citations

omitted). Attached to the notice is what appears to be a proposed order for a peremptory

writ of prohibition.

       {¶2}    In order for a writ of prohibition to issue, petitioner must prove that: (1) the

lower court is about to exercise judicial authority; (2) the exercise of authority is not

authorized by law; and, (3) the petitioner has no other adequate remedy in the ordinary

course of law if a writ of prohibition is denied. State ex rel. Keenan v. Calabrese (1994),

69 Ohio St.3d 176, 178, 631 N.E.2d 119. A writ of prohibition, regarding the unauthorized

exercise of judicial power, will only be granted where the judicial officer's lack of subject-

matter jurisdiction is patent and unambiguous. Ohio Dept. of Adm. Serv., Office of

Collective Bargaining v. State Emp. Relations Bd. (1990), 54 Ohio St.3d 48, 562 N.E.2d

125.

       {¶3}    The named Respondents in this case are the Township of McKinley and

City of Canton. A writ of prohibition is used to limit judicial authority. The township and

city do not have judicial authority, therefore, prohibition cannot lie to prevent the township

or city from acting.
Stark County, Case No. 2017CA00133                                                  3


      {¶4}   Because prohibition does not lie against the named Respondents, the

cause is dismissed for failure to state a claim upon which relief may be granted.

By: Hoffman, J.

Delaney, P.J. and

Wise, Earle, J. concur